Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                           No. 04-19-00127-CV

                                        Christopher J. GALE,
                                              Appellant

                                                   v.

                    Terri Lynn GALE, Stephani A. Walsh and Sara A. Herrmann,
                                           Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-24190
                           Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

Delivered and Filed: June 12, 2019

DISMISSED

           We previously abated this appeal pending the disposition of a motion for new trial. The

parties have filed a joint motion seeking dismissal of this appeal. We reinstate the appeal, grant

the motion to dismiss, and dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f). Costs of appeal

are taxed against the appellant. See TEX. R. APP. P. 42.1(d).

                                                    PER CURIAM